J-S37005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROBERT LEE BEAVERS, JR.

                            Appellant                 No. 136 MDA 2017


                Appeal from the PCRA Dated December 20, 2016
           In the Court of Common Pleas of the 39th Judicial District
                            Franklin County Branch
               Criminal Division at No: CP-28-CR-0002258-2012


BEFORE: STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                          FILED AUGUST 23, 2017

       Appellant Robert Lee Beaver, Jr. appeals from the December 20, 2016

order of the Court of Common Pleas of the 39th Judicial District, Franklin

County Branch (“PCRA court”), which denied his request for collateral relief

under the Post Conviction Relief Act (the “PCRA”), 42 Pa.C.S.A. §§ 9541-46.

Upon review, we affirm.

       The facts and procedural history of this case are undisputed. Briefly, a

jury convicted Appellant of crimes in connection with his sexual abuse of his

10-year-old step-niece.1       On November 6, 2013, the trial court sentenced

____________________________________________


1
  Specifically, the jury found Appellant guilty of involuntary deviate sexual
intercourse with a child, indecent assault of a child, corruption of minors,
and simple assault of a child. See 18 Pa.C.S.A. §§ 3123(b), 3126(a)(7),
6301(a), and 2701(a)(1) and (b)(2), respectively.
J-S37005-17



him to an aggregate term of 11 to 34 years’ imprisonment.                     Appellant

appealed to this Court.         On November 18, 2014, a panel of this Court

affirmed his judgment of sentence. Commonwealth v. Beavers, 113 A.3d
351 (Pa. Super. 2014) (unpublished memorandum).                     Our Supreme Court

denied Appellant’s petition for allowance of appeal on May 28, 2015.

Commonwealth v. Beavers, 117 A.3d 294 (Pa. 2015).

        On November 23, 2015, Appellant filed a pro se PCRA petition, raising,

inter alia, claims of ineffective assistance of counsel.              The PCRA court

appointed counsel, who, on April 4, 2016, filed an amended petition,

claiming that Appellant’s trial counsel was ineffective in failing to call

character witnesses. Following a hearing, on December 20, 2016, the PCRA

court    denied     Appellant     relief,      concluding   that,    while   Appellant’s

ineffectiveness claim had arguable merit, Appellant failed to establish the

reasonable basis and prejudice prongs of the Pierce2 test.

        Appellant timely appealed to this Court.            The PCRA court directed

Appellant to file a Pa.R.A.P. 1925(b) statement of errors complained of on

appeal. Appellant complied, raising a single assertion of error:

        [I.] Whether the [PCRA] court’s finding that trial counsel’s failure
        to call character witnesses during [Appellant’s] jury trial did not
        amount to ineffective assistance of counsel, and subsequent
        denial of [Appellant’s] petition for post-conviction collateral
        relief, is supported by the record and free from legal error where
        three character witnesses were present and willing to testify at
        trial, known to trial counsel, knew [Appellant’s] reputation in
____________________________________________


2
    Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987).



                                            -2-
J-S37005-17


       community, and would have bolstered defense counsel’s trial
       strategy?

Rule 1925(b) Statement, 2/6/17.            In response, on February 7, 2017, the

PCRA court issued a Pa.R.A.P. 1925(a) opinion, largely adopting its

December 20, 2016 opinion.

       On appeal,3 Appellant repeats the same ineffectiveness claim.       After

careful review of the record and the relevant case law, we conclude that the

PCRA court accurately and thoroughly addressed Appellant’s ineffectiveness

claim.    See PCRA Court Opinion, 12/20/16, at 7-28; PCRA Court Rule

1925(a) Opinion, 2/7/17, at 4.           Accordingly, we affirm the PCRA court’s

December 20, 2016 order. We further direct that a copy of the PCRA court’s

December 20, 2016 opinion and its February 7, 2017 Rule 1925(a) opinion

be attached to any future filings in this case.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2017
____________________________________________


3
  “In reviewing the denial of PCRA relief, we examine whether the PCRA
court’s determination ‘is supported by the record and free of legal error.’”
Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (quoting
Commonwealth v. Rainey, 928 A.2d 215, 223 (Pa. 2007)).



                                           -3-
Circulated 07/31/2017 11:00 AM
Circulated 07/31/2017 11:00 AM